Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-12, 15 and 16 are currently pending.
Claims 1 and 6 have been amended.
Claims 5, 13 and 14 have been cancelled.
New claims 15 and 16 have been added.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered. 

Response to Arguments
Applicant’s arguments filed 8/14/2020 have been considered and are not persuasive.
Regarding claims 1 and 6, applicant argues the citations of Nelson in the rejection refer to the transmitter only and not the receive coil configuration as claimed. Examiner disagrees. While the cited figures do reference the transmitter explicitly the specification also explicitly states both the transmit and receive coils are configured to switch between parallel and series configuration. Nelson [0048] states “switching circuitry that configures the transmitter and receiver coils for either TD or FD operation; variable inductor transmitter and receiver coil optimized for TD or FD operation; variable inductor transmitter and receiver coil optimized for TD high bandwidth operation; variable inductor transmitter and receiver coil optimized for TD low bandwidth and high sensitivity operation; variable inductor transmitter and receiver coil optimized for FD high bandwidth operation; variable inductor transmitter and receiver coil optimized for FD low bandwidth and high sensitivity operation; variable inductor transmitter and receiver coil realized via switches connecting coils in series or parallel combinations to achieve high and low bandwidth operation.” This teaching is sufficient to support the 
Applicant further cites Nelson [0072] as teaching a different receiver coil arrangement than the transmitter arrangement shown in Figs 3-7. The coil refers to the complete combination of windings also supported by Figs 1-3 where coil 101 is actually comprised of three switched coil windings see Nelson [0056]. In context with the entire embodiment, applicant’s citation of Nelson [0072] can best be interpreted as a single coil formed of three windings for the transmitter and a pair of coils each formed of three separate windings (six total) for the receiver. Stating that the transmitter is a single unswitched coil winding would be in contradiction with the other teachings of the embodiment. 
Nelson Figs 9 and 11 cited by applicant as teaching the receive coil configuration of the cited embodiment are not relevant to the outstanding rejection as they reference different embodiments. This is indicated in Nelson [0073] which reads “Fig. 9 shows a simplified drawing of the another embodiment” and Nelson [0081] which reads “An alternative METD circuit configuration is shown in Fig. 11.”
Applicant argues Schuster does not teach the claimed switching apparatus. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Schuster is used merely to teach the well known arrangement of coil arrays along a core and examiner maintains it would have been obvious to one of ordinary skill to combine with Nelson in the rejection below.
Applicant’s arguments regarding the previously cited Merewether reference are moot as a newly made rejection is made in view of newly cited Olson (2015/0204995).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the combination is merely for arranging coil elements along a core not for changing the device from transmit/receive to a sonde detection type device.
Applicant also argues Schuster teaches away from the proposed combination because Schuster states “Receiver arrays that are not in use are disabled so that they do not affect the signals from the arrays that are in use.” This passage is not relevant because Nelson does not teach arrays that are not in use. Furthermore, enabling and disabling arrays is not part of the proposed combination. 
Applicants arguments against combining the type of switch combined with the Hahn reference are not persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the improved switching of Hahn is pertinent to the problem of more efficient switching which is pertinent to both applicant and Nelson.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Previously cited by Examiner 2005/0253711) in view of Schuster (Previously cited by Examiner 4,472,684) in view of Olson (2015/0204995 newly cited by examiner).
Regarding claim 1, Nelson teaches an antenna (Fig 1) for an object location system (see [0050]), comprising: 
a plurality of coil arrays (101, 103) arranged along a core; and 
a plurality of switches (108, 109) coupled to the plurality of coil arrays (Fig 1), the plurality of switching having multiple switch combinations (of switches SA1, SA2, SB, SC1, SC2 Figs 4-7 and [0058-0063], HB TD, HB FD, LB FD and LB TD) each switch combination configured to provide connections between each of the plurality of coil arrays  to form the antenna in one of a plurality of configurations (Figs 4-7) in response to one or more sensitivity control signals (106 and [0056]), 
wherein each of the multiple switch combinations results in the antenna including each of the plurality of coil arrays (Figs 4-7)
wherein the plurality of switches receives sensitivity control signals (from 106 shown in Fig 1) that determine which of the multiple switch combinations to set to form the antenna (Configurations shown in Figs 4-7 as well as different positions of switch SC detailed in [0055]), and
wherein the sensitivity control signals relate to a frequency of the antenna (Switching between High bandwidth and low bandwidth modes see [0055]. The inductance will necessarily change by switching from parallel to serial and thereby changing the frequency response and working frequency. Additionally the working frequency may be modified by adjusting the capacitors C1 and C2 see [0055])
wherein each of the plurality of switches receives a first sensitivity control signal or a second sensitivity control signal (see [0056] where all switches are controlled by computing device 106 where 
While Nelson teaches the same changes described for the transmitter also apply to the receiver coil Nelson does not explicitly teach that configuration of the antenna in Figs 3-7 is for receiving.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the receiving coil (103) and switches (109) to be configured similarly to those of the explicitly described transmitter coil (Figs 3-7) in order to match the transmitter and receiver frequencies and modes resulting in more accurate object detection.
Nelson does not explicitly teach wherein the coils are arranged along a core. 
Schuster however teaches a similar antenna (Fig 2) wherein a plurality of coil arrays (101-114) are arranged along a core (Fig 2).
It would have been obvious to one of ordinary skill at the time of the effectively filed date to modify the antenna of Nelson to include the arrangement of Schuster in order to prevent mutual inductance as suggested by Schuster (Col 5 line 50 through col 6 line 8) resulting in more accurate detection results. 
Nelson in view of Schuster does not explicitly teach wherein the object being located is a line and a transmitter of the line location system, wherein the transmitter being coupled to the underground line to produce the signals. 
Olson however teaches a similar system (Fig 11A) including wherein the object being detected is a line (Shown in Fig 11A and [0002]) by receiving signals from the underground line (by 1190 see [0129]) 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Nelson in view of Schuster to include the buried line locating of Olson for more accurate tracking of multiple lines by injecting different frequencies directly as suggested by Olson (see [0129]).  

Regarding claim 2, Nelson in view of Schuster in view of Olson teaches the antenna of claim 1, and Nelson further teaches wherein the plurality of configurations includes a series configuration and a parallel configuration (see [0048]).

Regarding claim 3, Nelson in view of Schuster in view of Olson teaches the antenna of claim 1, and Schuster further teaches wherein the plurality of coil arrays are separated and arranged along the core (Figs 2, 8).

Regarding claim 4, Nelson in view of Schuster in view of Olson teaches the antenna of claim 1, and Schuster further teaches wherein at least a portion of the plurality of coil arrays are overlapping (Figs 2, 8).

Regarding claim 6, Nelson teaches a method of receiving a signal with an antenna (Fig 1 and [0048]), comprising: 
selecting a selected configuration of a plurality of coil arrays (101, 103) arranged from a plurality of configurations (Figs 4-7 and [0058-0063], HB TD, HB FD, LB FD and LB TD as well as different positions of switch Sc see [0055]) based on a desired working frequency of the antenna (Switching between High 
coupling the plurality of coil arrays according to the selected configuration using a plurality of switches (108, 109 also shown in Figs 3-7 as S) to form the antenna (Figs 3-7 and [0056]), the selected configuration based on sensitivity control signals (From 106 shown in Fig 1) according to a selected frequency (Switching between High bandwidth and low bandwidth modes see [0055]. The inductance will necessarily change by switching from parallel to serial and thereby changing the frequency response and working frequency. Additionally the working frequency may be modified by adjusting the capacitors C1 and C2 see [0055])
wherein each of the plurality of switches receives a first sensitivity control signal or a second sensitivity control signal (see [0056] where all switches are controlled by computing device 106 where signals are necessary for controlling switches by a computer) the first sensitivity control signal providing a first switch combination where the plurality of coil arrays are in series (control signal necessary for arrangement of Fig. 5), and the second sensitivity control signal providing for a second switch combination where the plurality of coil arrays are in parallel (control signal necessary for arrangement of Fig 4).
While Nelson teaches the same changes described for the transmitter also apply to the receiver coil Nelson does not explicitly teach that configuration of the antenna in Figs 3-7 is for receiving.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the receiving coil (103) and switches (109) to be configured similarly to those of the 
Nelson does not explicitly teach wherein the coils are arranged along a core. 
Schuster however teaches a similar method (Fig 2) wherein a plurality of coil arrays (101-114) are arranged along a core (Fig 2).
It would have been obvious to one of ordinary skill at the time of the effectively filed date to modify the method of Nelson to include the arrangement of Schuster in order to prevent mutual inductance as suggested by Schuster (Col 5 line 50 through col 6 line 8) resulting in more accurate detection results. 
Nelson in view of Schuster does not explicitly teach wherein the object being located is a line and a transmitter of the line location system, wherein the transmitter being coupled to the underground line to produce the signals. 
Olson however teaches a similar method (Fig 11A and [0128-0129]) including wherein the object being detected is a line (Shown in Fig 11A and [0002]) by receiving signals from the underground line (by 1190 see [0129]) and a transmitter of the line location system (transmitter 1130) wherein the transmitter being coupled to the underground line (by 1160 Fig 11A) to produce the signals (see [0128-0129]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Nelson in view of Schuster to include the buried line locating of Olson for more accurate tracking of multiple lines by injecting different frequencies directly as suggested by Olson (see [0129]).  



Regarding claim 8 Nelson in view of Schuster in view of Olson teaches the method of claim 6, and Nelson further teaches wherein coupling a plurality of coil arrays includes coupling the coil arrays in series (see [0048]).

Regarding claim 9, Nelson in view of Schuster in view of Olson teaches the method of claim 6, and Nelson further teaches wherein coupling a plurality of coil arrays includes coupling the coil arrays in a combination of series and parallel configurations (see [0048]).

Regarding claim 10, Nelson in view of Schuster in view of Olson teaches the method of claim 6, and Schuster further teaches wherein the plurality of coil arrays are arranged in a separated fashion on the core (Figs 2, 8).

Regarding claim 11, Nelson in view of Schuster in view of Olson teaches the method of claim 6, and Schuster further teaches wherein the plurality of coil arrays are arranged in an overlapping fashion on the core (Figs 2, 8).

Regarding claim 12, Nelson in view of Schuster in view of Olson teaches the method of claim 6, and Schuster further the plurality of coil arrays include a first and a second group of overlapping coil arrays (101, 112, 114 and 102, 110), the first and second groups being separated along the core (Figs 2, 8).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Previously cited by Examiner 2005/0253711) in view of Schuster (Previously cited by Examiner 4,472,684) in view of Olson (2015/0204995 Previously cited by examiner).
Regarding claims 15 and 16, Nelson in view of Schuster in view of Olson teaches the antenna and method of claims 1 and 6 respectively but does not explicitly teach wherein each of the plurality of switches is a double-pole double-throw (DPDT) switch.
Hahn however teaches a similar method and apparatus (Fig 4) including the use of a DPDT switch (42) across each coil in the plurality of coil arrays (44).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Nelson in view of Schuster in view of Olson to include the DPDT switches of Hahn in order to reduce manufacturing costs by using fewer switches and control signals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867